28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adrien Lyle ROBINSON, Plaintiff Appellant,v.Edward MURRAY, Department of Corrections;  E.C. Morris,Deputy Director of Corrections;  Ellis B. Wright, Jr.,Warden, G.R.C.C.;  R.B. Kessler, Health Administrator,D.O.C.;  Harold Underwood, Health Administrator, G.R.C.C.;J. Webster, Doctor, CMS Administrator;  R.E. Ramsey, Doctor,CMS;  J.E. Marshall, Jr., Doctor, CMS;  Mr. Hopkins,LPN-CMS;  John Doe, Orthopedic Doctor, CMS, Defendants Appellees.
No. 94-6294.
United States Court of Appeals, Fourth Circuit.
June 21, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-94-167-2)
Adrien Lyle Robinson, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his request for a temporary restraining order or preliminary injunction directing Appellees to provide adequate medical care.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Murray, No. CA-94-167-2 (E.D. Va.  Feb. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.